DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Objections
Claim 10 is objected to because of the following informalities:
“An non-transitory computer-readable storage…” (line 1) which should instead read, “A non-transitory computer-readable storage…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 9, claim 9 recites, “An editing system comprising: the editor according to claim 1; and…wherein a controller of the editor is configured…” (lines 1-4) and then continues to describe the “controller” and its limitations.  The Examiner deems the claimed element of “a controller” is indefinite as it fails to particularly point out and distinctly claim that which Applicant regards as the invention.  In particular firstly, claim 9 depends upon the limitations of claim 1 which already discloses “a controller.”  Secondly, the element of “the controller” as described in the specification to perform the functions of claim 9 is solely described as a single or sole device.  Since again, claim 9 depends upon claim 1 which already discloses a “controller,” with claim 9 reciting an additional “controller,” the Examiner deems the claims as indefinite as they fail to particularly point out that which Applicant regards as the invention in particular to “controller” is performing the limitations of claim 9.  The Examiner believes a remedy for the issue would simply be to modify the language of claim 9 to “the controller” thereby referencing the controller of claim 1 which is clearly what is taught by Applicant’s specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
402

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh et al. (U.S. Patent 8,866,861).
In reference to claim 1, Schuh et al. discloses an editor (see column 2, lines 5-23, columns 30-31, lines 58-2, column 35, lines 26-34 and Figure 4A wherein Schuh et al. discloses a portable printer that includes user interfaces for direct what-you-see-is-what-you-get editing (WYSIWYG).) comprising:
a controller configured to control a display of an edit screen for editing a print content to a tape to prepare a label having an object printed on the tape and a light transmission at least in a part of the label (see column 14, lines 62-11, column 20, lines 5-35, column 31, lines 1-2, column 34, lines 59-61, column 67, lines 26-36, 49-63 and Figures 3A, 15A-E wherein Schuh et al. discloses the printer comprising a processor that executes applications including the WYSIWYG editor.  Schuh et al. discloses the printer further comprising a display to display the editor interface, the interface showing a frame of a label with the ability to customize the size/shape of the label in a specific label width setting screen.  Schuh et al. further discloses the editor interface allowing for the placement of objects/images/text onto the label for printing.  Schuh et al. explicitly discloses the printer being of any suitable type such as ones capable of printing on dye-impregnated or color-formed impregnated media, thermal type printers, UV light, visible light, IR light, pressure, chemicals or other forms of energy.  Schuh et al. further discloses the printer using cassettes or cartridges containing rolls or strips of label media (e.g. tape).),
wherein the controller is configured to perform: frame display processing of displaying, on the edit screen, a label frame indicative of an outer shape of the label (see column 67, lines 26-36, 49-63 and Figures 15A-E wherein Schuh et al. discloses the printer further comprising a display to display the editor interface, the interface showing a frame of a label with the ability to customize the size/shape of the label in a specific label width setting screen.);
substrate color designating processing of designating a color of a substrate on which the label is arranged (see column 68, lines 15-34 and Figure 15H, I wherein Schuh et al. discloses the editor interface allowing a user to set and adjust colors for elements of the label including the background color (e.g. substrate color).);
substrate color display processing of displaying an area in the label frame corresponding to a first part having a light transmission of the label with a color of the substrate designated in the substrate color designating processing (see column 20, lines 53-63, column 22, lines 36-53, column 25, lines 46-53, column 68, lines 15-34 and Figure 15H, I, P wherein Schuh et al. discloses the editor interface allowing a user to set and adjust colors for elements of the label including the background color (e.g. substrate color).  Schuh et al. discloses the printer printing on media types allowing for colored backgrounds.); and
object display processing of displaying the object in the area (see Figures 15B, H, I, P wherein Schuh et al. discloses displaying and printing objects in the label/frame area.).
	In reference to claim 2, Schuh et al. discloses all of the claim limitations as applied to claim 1 above.  Schuh et al. discloses the printer using cassettes or cartridges containing rolls or strips of label media (e.g. tape) (see column 20, lines 2-35).  Schuh et al. explicitly discloses the label media comprising direct thermal type media partly or entirely transparent with an abrasive cleaning medium being formed on the reverse side of the label/roll which when driven in reverse, cleans a printer head (of which the Examiner interprets functionally equivalent to Applicant’s “second part having no light transmission”) (see column 20, lines 53-63, column 21, lines 1-18).
In reference to claims 3 and 4, Schuh et al. discloses all of the claim limitations as applied to claims 1 and 2 respectively above.  Schuh et al. discloses the editor interface allowing a user to set and adjust colors for elements of the label including the background color (e.g. substrate color) and graphics or font/text (see column 68, lines 15-34 and Figure 15H, I).  Schuh et al. discloses displaying and printing objects in the label/frame area (see Figures 15B, H, I, P).
	In reference to claim 10, claim 10 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the above rationale as applied to rejection of claim 1 claim 10 further recites, “An non-transitory computer-readable storage medium storing a computer program, when executed by a computer of an editor configured to…”  Schuh et al. discloses a portable printer that includes user interfaces for direct what-you-see-is-what-you-get editing (WYSIWYG) (see column 2, lines 5-23, columns 30-31, lines 58-2, column 35, lines 26-34 and Figure 4A).  Schuh et al. discloses the printer comprising a processor that executes applications including the WYSIWYG editor, the printer also comprising a memory that stores such applications and operating systems (see column 31, lines 1-2, 20-28 and Figure 4A).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims comprise limitations involving performing image acquisition using a camera and then designating the color of a substrate based upon the acquired image of which the Examiner has deemed, in combination with the respectively base claim limitations, allowable over the prior art of record.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al. (U.S. Publication 2018/0089902)
Zhu et al. discloses generating a composite image using real image data and virtual image data of a label.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/30/22